DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14, and 16-29 are allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Jacobs (US 2020/0113720 A1) which does not teach or render obvious the cumulative claim limitations. It is noted that Jacobs teaches an implantable device for implantation around an exterior surface of a body tissue structure proximate a sphincter, the implantable device comprising: a plurality of pliable bodies, each pliable body spaced from an adjacent pliable body of the plurality of pliable bodies; an interconnecting region extending between two sequential pliable bodies of the plurality of pliable bodies; and wherein the plurality of pliable bodies and the interconnecting region are configured to extend around an exterior surface of a body tissue structure adjacent to a sphincter such that the plurality of pliable bodies apply a static force to the exterior surface of the body tissue structure when in a relaxed configuration and a portion of one or more of the plurality of pliable bodies adjust radially outward in a stressed configuration in response to a radially outward force from the exterior surface acting on the one or more of the plurality of bodies; and wherein at least one of the plurality of pliable bodies is configured to rotate about an axis extending through the plurality of pliable bodies and the interconnection regions relative to at least one adjacent pliable body in response to the radially outward force acting on the at least one of the plurality of pliable bodies.
However, the prior art either individually or in combination with, does not teach or render obvious wherein the plurality of pliable bodies have a height greater than a width, wherein at least one of the plurality of pliable bodies is configured to rotate about an axis extending through the plurality of pliable bodies and the interconnection regions independent to at least one adjacent pliable body in response to the radially outward force acting on the at least one of the plurality of pliable bodies, and wherein a plurality of bodies arranged in a series and interconnected form one continuous structure independent of a skeletal component extending through two or more of the plurality of bodies and is configured to rotate about an axis extending through the one continuous structure in response to a radially outward force above a threshold level within the context of the cumulative claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774